Citation Nr: 1821677	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to May 1984, from February 1985 to June 1998, and from October 2004 to November 2005, with additional service in the reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for left ear hearing loss.  In May 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary is associated with the record.  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is in the record.  In March 2016, June 2017, and November 2017, the case was remanded for additional development.  

In March 2016, June 2017, and November 2017 the Board referred to the agency of original jurisdiction (AOJ) a claim to reopen the claim of service connection for tinnitus (raised at the January 2016 Board hearing).  A review of the claims file found no action taken on the referral.  Accordingly, the matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

A left ear hearing loss disability was noted on induction, and is not shown to have increased in severity during the Veteran's service beyond the natural progress of the condition.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not warranted.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran and her representative have not raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Where a Veteran is found to have had a pre-existing disability, 38 U.S.C. § 1153 applies; for service connection to be warranted, it must be shown that the preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On September 21, 1983 service entrance examination, the Veteran's left ear was noted to be abnormal.  A prior surgery was noted, and an audiogram showed that left ear puretone thresholds, in decibels, were: 



September 1983


HERTZ



500
1000
2000
3000
4000
LEFT
40
40
40
50
60
 
Under "Summary of Defects and Diagnoses," the physician noted that the Veteran had a prior left ear surgery.  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2," indicating the existence of a left ear hearing impairment.  An ear, nose, and throat (ENT) consult record on the same date noted that the Veteran had a foreign body (a bee) removed from her left ear in 1969.  The tympanic membrane appeared normal.  A moderate hearing deficit was noted in the left ear.  The physician wrote, "Her condition should be noted and her deficit is not disabling or likely to get worse."

An October 1984 audiogram noted left ear hearing puretone thresholds, in decibels, were:



October 1984


HERTZ



500
1000
2000
3000
4000
LEFT
45
40
45
50
55

On December 1984 re-enlistment examination, an audiogram noted that left ear puretone thresholds, in decibels, were: 


December 1984


HERTZ



500
1000
2000
3000
4000
LEFT
45
40
45
50
55

A January 1988 audiogram noted that left ear puretone thresholds, in decibels, were:


January 1988


HERTZ



500
1000
2000
3000
4000
LEFT
45
55
55
60
60

In December 1988, a permanent physical profile was assigned for left ear moderate to severe hearing loss.  The profile limitations were: "No exposure to noise in excess of 85dbA or weapon firing without use of properly fitted hearing protection.  This individual has severe hearing loss in one ear.  Any permanent hearing loss in good ear will cause serious handicap." 

An August 1990 audiogram noted that left ear puretone thresholds, in decibels, were:


August 1990


HERTZ



500
1000
2000
3000
4000
LEFT
40
45
50
50
55
A December 1992 STR notes a complaint of an improperly functioning hearing aid.  The assessment was left congenital auditory loss with hearing aid.  

In June 1993, the Veteran reported to the Civilian Employee Health Clinic for a follow-up hearing test.  She reported exposure to loud noise from generators and weapons while serving with a field artillery unit in Korea.  An audiogram noted that left ear puretone thresholds, in decibels, were:


June 1993


HERTZ



500
1000
2000
3000
4000
LEFT
55
55
55
60
65

An October 1993 audiogram noted that left ear puretone thresholds, in decibels, were:


October 1993


HERTZ



500
1000
2000
3000
4000
LEFT
40
50
55
60
65

A May 1994 audiogram noted that left ear puretone thresholds, in decibels, were:


May 1994


HERTZ



500
1000
2000
3000
4000
LEFT
55
55
55
65
60

A November 1996 audiogram noted that left ear puretone thresholds, in decibels, were:


November 1996


HERTZ



500
1000
2000
3000
4000
LEFT
35
40
50
55
55
A June 1998 audiogram noted that left ear puretone thresholds, in decibels, were:


June 1998


HERTZ



500
1000
2000
3000
4000
LEFT
55
55
55
65
60

A May 2001 audiogram noted that left ear puretone thresholds (without hearing aid), in decibels, were:


May 2001


HERTZ



500
1000
2000
3000
4000
LEFT
35
35
55
60
70

A January 2005 STR notes complains of left ear pain and pressure.  The assessment was left ear otitis media .  

A November 2005 post-deployment health assessment form notes the Veteran's report that her health stayed the same or got better during her deployment.  She declined an exit physical examination.  The form notes her PULHES classification remained H2.

On August 2007 VA audiological evaluation, the Veteran reported exposure to loud noise in service while attached to field artillery and infantry units.  The assessment was left ear moderate to moderately severe SNHL.  The examiner declined to provide an opinion as to the etiology of the Veteran's hearing loss as the C-File was unavailable for review. 

On July 2010 VA audiological evaluation the Veteran reported military noise exposure from field artillery and weapons fire.  On examination, left ear flat moderate to severe hearing loss was diagnosed (left ear puretone thresholds ranged from 50 to 65 decibels).  The audiologist opined, "It is as likely as not that the hearing loss which was present at enlistment has declined minimally due to the original reason for its presence as opposed to this vets military noise exposure" (i.e., not due to active service.)  The examiner, however, did not adequately explain whether the minimal decline noted was clinically significant/reflected an actual increase in severity.    

In June 2017, the Board remanded this claim for a medical opinion as to whether the Veteran's left ear hearing acuity (noted on service entrance examination) declined significantly during active duty service.  On August 2017 VA (fee basis) examination, left ear sensorineural hearing loss was diagnosed (left ear puretone thresholds ranged from 60 to 75 decibels).  The examiner noted a slight decrease in hearing acuity during service and opined that the change was less likely an aggravation and more likely a progression of the preexisting hearing loss.  However, she continued to state that the Veteran's "left ear was normal on entry and is normal on today's audiometric results [emphases added]."  The quoted observation was inconsistent with clinical data which show puretone thresholds that reflect a hearing loss disability.  Consequently, in November 2017 the Board remanded the claim again for an opinion based on an accurate factual premise. 

On December 2017 VA (fee basis) hearing loss examination, left ear SNHL was diagnosed.  The examiner noted that left ear mild to moderately-severe hearing loss was noted on the Veteran's September 1983 enlistment examination.  Based on review of the record and current peer-reviewed medical  literature, the examiner opined that the Veteran's pre-existing left ear hearing loss was not aggravated beyond normal progression in service; rather, she opined that the change in left ear puretone thresholds from entrance to separation reflects a normal progression due to age.  Initially, she compared the September 1983 enlistment audiogram with the October 1993 audiogram and noted a15 dB decline was recorded at 3000 and 4000 Hz.  She opined that the decline noted on 1993 audiogram is likely normal progression of age.  "Considering the amount of time that elapsed (ten years) and the change in hearing that occurred, this case is less likely than not due to military service.  The shift in hearing seems to suggest normal progression."  She provided further rationale, including discussion of a subsequent 1996 audiogram:    

The veteran's enlistment examination 9/21/1983 shows a mild to moderately­severe hearing loss in the left ear and normal hearing in the right.  The enlistment physical did not identify the cause of the hearing loss in the left ear, but reference made in November 25, 1996 noted congenital.  Veteran's pre­existing hearing loss may be congenital in nature and the decline noted on a reported 1993 audiogram is likely normal progression.  Audiogram dated 11/25/1996 notes normal hearing in the right ear and a [left ear] 10dB shift at 2k Hz, 15dB at 6k Hz. When compared to audiogram dated enlistment September 1993.  Considering the amount of time that elapsed for these two audiograms the change in hearing suggest normal progression, and normal variability.  It should be noted hearing is expected to decline with age.  The Veteran's right ear was normal during service and has continued to be normal today indicating noise exposure did not affect the right ear which would be consistent with the affects of being exposed to noise.  The last audiogram in the C­file did not demonstrate a decline in hearing.  With the Veteran having normal hearing in the right ear today which was considered the Veteran's hearing loss is less likely related to military service. 

Analysis

The Veteran contends that her left ear hearing loss, which pre-existed service, was aggravated by her active duty service.  In support of her claim, she notes that a hearing aid was prescribed several years into service (and not upon entrance), which she argues suggests that the disability worsened during service.  See April 2008 statement.

The record clearly shows that a left ear hearing loss disability pre-existed her service, as a moderate hearing deficit was noted on September 1983 service entrance examination.  Accordingly, the analysis turns to whether or not the pre-existing left ear hearing loss was aggravated during/by the Veteran's service.  Aggravation is established by showing an increase in disability (beyond natural progression) during service.  Whether a disability increased in severity during/as a result of service is determined by reviewing the evidence regarding the state of the disability before, during, and after the period of active duty service.  The Board acknowledges the Veteran's statements to the effect that her left ear hearing loss was aggravated, or worsened, by her active duty service.  She is competent to report difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether or not a pre-existing disability was aggravated/increased in severity beyond  natural progression of the disease during service is a medical question that requires medical expertise, particularly as severity of hearing loss disability is estblished by objective audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Regarding the appellant's specific citation to the fact that hearing aids were first prescribed during service, the Board observes that when hearing aids were prescribed would not, of itself, establish an increase in hearing loss disability at that time.  

Upon review of the record, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran's pre-existing left ear hearing loss increased in severity beyond the normal progression of the disability during, or was result of, her active duty service .  In a December 2017 VA (fee basis) hearing loss examination report (which the Board finds to be the most probative evidence in the matter), the examiner opined that the shift in the Veteran's left ear hearing loss from entrance to separation is less likely than not due to military service and is likely normal progression due to age.  She noted that the 15 dB decline noted at 3000 and 4000 Hz between September 1983 (entrance) and October 1993 audiograms is likely due to the normal progression of age.  She also compared the September 1983 and November 1996 audiograms and noted a 10 dB shift at 2000 Hz.  She explained that in consideration of the amount of time that elapsed, the change in hearing suggests normal progression and normal variability.  She additionally noted that the Veteran's right ear was normal on entrance and normal today, indicating it was not affected by noise exposure.  Because there is no probative (medical opinion/treatise) evidence supported by adequate rationale to the contrary, the Board finds this evidence persuasive.  [The Board notes that the December 2017 examiner's opinion is consistent with those provided by examiners in July 2010 and August 2017 (although those respective opinions lacked adequate rationale for rating purposes).]

A review of the record found that the October 1993 audiogram reflected the greatest puretone threshold shift (when compared to the September 1983 entrance audiogram) at the 2000, 3000, and 4000 Hz levels (in consideration of the normal measurement variability inherent with audiometric testing), and the opinion that even that shift did not reflect increase of hearing loss disability beyond natural progression is supportive of the conclusion that there was no such increase during the entirety of service.  [The Board notes that several audiograms during service show increased left ear puretone thresholds at 55 dB at the 500 and 1000 Hz ranges. However, the evidence shows such shifts were temporary, as November 1996 and May 2001 audiograms show that thresholds at the 500 and 1000 Hz ranges returned to baseline, or even improved.]  While the Veteran's STRs do not contain a separation audiogram from 2005 (she declined an exit physical examination), the Board notes that she reported that her health stayed the same or improved during her deployment, and that her PULHES classification remained H2, the same as noted on September 1983 service entrance examination.

The preponderance of the evidence is against a finding that the Veteran's pre-existing left ear hearing loss disability was aggravated by her service beyond normal progression.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.  38 U.S.C.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


